Citation Nr: 0208521	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Togus, Maine


THE ISSUE

Entitlement to service connection for pulmonary disability 
claimed as a result of tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active duty service from December 1952 to 
October 1954.  He died in November 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for 
emphysema/chronic obstructive pulmonary disease, 
recharacterized as pulmonary disability claimed as a result 
of tobacco use.


FINDINGS OF FACT

1.  The veteran died in November 2001, during the pendency of 
his appeal of a July 2001 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).

2.  In March 2002, the veteran's spouse notified the Court of 
the veteran's death, and moved to be the substitute claimant 
in the appeal before the Court.

3.  In a June 2002 Order, the Court denied the motion to 
substitute as claimant, vacated the Board decision, and 
dismissed the veteran's appeal.


CONCLUSION OF LAW

The veteran's appeal on the issue stated above has become 
moot by virtue of his death.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1302 (2001); Landicho v. Brown, 7 
Vet. App. 42, 54-5 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2001 decision, the Board denied the benefits sought 
in the veteran's appeal. In August 2001, the veteran appealed 
that decision to the Court.  In March 2002, the veteran's 
spouse notified the Court of the veteran's death in November 
2001, and moved to be the substitute claimant in the appeal 
before the Court.

In a June 5, 2002 Order, the Court denied the motion to 
substitute as claimant, vacated the Board decision, and 
dismissed the appeal.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal for service connection for pulmonary disability 
claimed as a result of tobacco use is dismissed.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

